DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-18 directed to Species B non-elected without traverse.  Accordingly, claims 11-18 have been cancelled.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art is silent with respect to the endoscope holder of claim 1, specifically the prior art fails to teach the configuration of the gripping members in which a first spring which is disposed between the first and second gripping members and urges the first and second gripping members in a direction in which the first and second gripping members are separated from each other; a pressing member including a body and a rack provided on a side surface of the body, the pressing member presses the first gripping member toward the second gripping member against an urging force of the first spring; a lever including pawls that are engageable with the rack of the pressing member, so as to selectively hold or release a pressing state by the pressing member, and a second spring which is provided between the second gripping member and an inner wall of the insertion hole, and swingably supports the second gripping member with respect to the lengthwise direction of the insertion hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20080287739     US20070100201     US20050228228     US20020103418     US20080103357     US20090287053     US20030212308     US20090247827     US20070265493     US20090105539     US20050234297     US20080277853     US20120029286     US20160206849     US20070265497     US20130123580     US20150112141     US20140378761     US20130310646     US20130261391     US20110208000     US20080262293     US20060161043     US20120203168     US20070060879     US20110264038     US20110077681     US20060041245     US20100274078     US20100234873     US20080045892     US8333689     US7871371     US8033991     US6981945     US8409079     US6554766     USD612045     US8986195     US8684912     US6689130     US8550984     US7575548     US9307891     US8894567     US9707376     US8388518     US8187172     US7566300     US6358199     

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        June 10, 2022